Appellant contends in his motion that the testimony of the thirteen year old girl is so meagre and unsatisfactory that same does not comport with human experience, and is too vague and indefinite to allow a verdict of the jury predicated thereon to stand.
It seems to be true that this girl was probably not fully mentally developed in keeping with her age, and did not seem to be as alert mentally as could be expected of one of her age. The story told by her was not given when she was first requested to tell what she had been doing during the time she was absent from her home on the afternoon and night of the alleged offense herein charged. But when her story was told, *Page 592 
much of it was corroborated by others. She was seen in appellant's company, he a married man, whose wife was absent, and she a weak-minded girl, and her testimony also found corroboration in the fact that others sold to appellant a hamburger and a coca cola, which appellant took away with him, contrary to his usual custom of consuming the same at the place purchased.
The jury saw this little girl and heard her testimony; they seemed to have given credence thereto, and we see nothing so improbable therein that we would be justified in setting their verdict aside.
The motion is overruled.